Title: To James Madison from Edmund Randolph, 20 May 1790
From: Randolph, Edmund
To: Madison, James


My dear friend
Wmsburg May 20. 1790.
I thank you for your last favor. It relieved me much. But an event of yesterday has given me a full view of my arrangements. Very unexpectedly a diminished fœtus appeared; manifesting, that it had lost every energy of life for more than four months. The gloom of our house is converted into general satisfaction, at the escape of our friend from the most critical danger. I have this moment informed the president, that I shall accompany my family by sea, or the head of the bay; and that we shall have no delay, but what may be necessary for Mrs. R. to recover from her temporary weakness. Be so good as to inform Mr. Coles and Mr. Hawkins that I expect now to have the pleasure of soon seeing them.
The people of Virginia are, I believe, almost unanimous against the assumption of the state-debts. Some of the strongest antifœderalists here are high in their eulogiums on all of you, who have opposed the measure. At first some holders of certificates, who are enlightened, were strenuous for the assumption. But they speak a different language now. Not having seen the debates in your house, I have not been able to examine the subject, as I wish. But the objections, which are disclosed in your speech of reply—added to the difficulty of receding, if you should experience the step to be erroneous, the real danger of consolidation, and the contradiction which the reasoning of the secretary presents to that idea—induce me to think, myself happy in the vote of our delegation.
Pray send the inclosed as soon as you can. Yrs. mo. sincerely
E. R.
